Exhibit 10.11

 

Investment Contract

 

Party A: Guzhen County government

 

Party B: Anhui Renrenjia solar energy Co., Ltd.

 

1.Project overview:

1)Name of the Project: According to the name of the industrial and commercial
registration

2)Content of Project: Annual production of 100,000 sets of flat panel solar
power water heater systems and air energy water heater systems

3)Total Investment: 320 million Yuan, 230 million Yuan for fixed assets among it

 

2.Land

4)Location and area: the project is located in the Economic development zone of
Guzhen County, the total area is 150 Mu.

5)The use of land, nature and years: the land use for industrial only, transfer
term is 50 years, industrial type is machinery manufacture.

6)Obtain method: Party B obtains the land by tender, auction and listing
procedures, the land transferring fee is no less than 56,000 Yuan per mu.

7)Payment: Party B pays the land transferring fee according to the <contract of
assignment of use right of state owned land>

 

3.Project construction

8)Construction period: 12 months. The construction has to start before April 31,
2014, and complete before April 31, 2015, and pass the acceptance check by the
party appointed by Party A. But if Party A fails to transfer the land on time or
delayed by administrative procedure, the construction period should postpone
accordingly.

9)Investment density: no less than 1.5 million Yuan per mu.

10)Planning indicators: Party B should plan the construction according to the
regulations, and promise all construction indicators will meet the guidance set
by the Guzhen government. The building volume rate no less than 1.0

11)Sales: Party B promises the annual taxable sales no less than 100 million
Yuan after the completion and fully operation of the project.

12)Arranged tax: After fully operation of the project and first complete fiscal
year, achieve 7 million tax payable, after fully completion of the project,
achieve tax paying 100,000 per mu.

 

4.Project Company

13)Within 10 days after signing this contract, Party B shall appoint
representatives or entities to establish 3 project companies in the region where
the project locate, the registration capital for each is 20 million Yuan.

14)Party B promises that during the construction period, without writing consent
of Party A, the project companies can not deduct the registration capital or
transfer the shares of the companies or delist the companies.

 



1

 

 

5.Party A’s rights and obligations

15)Party A is responsible for supervising the execution of this contract

16)Assisting Party B for administrative procedures, such as projecting, energy
assessment, environment assessment, commerce registration and tax registration,
all costs related to these procedures will be paid by party B.

17)Party shall protect Party B’s lawful rights and interests.

18)Guzhen County government appointed County party committee office as the
coordinator on this project to assist development zone administrative committee
to carry out the obligations for both parties.

19)Other agreements

a)When Party A put the land on listing, 150 mu of land will be divided into
three equally pieces, and list separately, the three companies will pick its
own. Within 7 days after the company paid its picking taxes, Party A is
responsible to conduct the land use certification for Party B.

b)Party B can plan for office building and public facilities on the land, but
the overall area of these facilities can not exceed 7% of the total land area of
the project.

 

6.Party B’s rights and obligations

20)Party B shall complete the construction of the project and acceptance check
according to the contract.

21)After the fully operation of the project, sales and tax contribution should
meet the requirements of the contract.

22)Party B shall conduct all related approval procedures in order to insure the
project accord with environmental protection, safety production, fire control,
air defense, energy consumption, earthquake, meteorology and traffic standards
requested by the government.

23)Party B accepts the supervision by Party A for all obligations related to
this contract.

24)Other agreements: within 7 days after signing this contract, Party B shall
pay 500,000 Yuan cash deposit into the designated account appointed by Party A,
after the completion of the project, Party A shall return the cash deposit to
Party B.

 

7.Preferential policies

25)Preferential policies agreed by both parties

a)Party B shall enjoy the preferential policies listed on <Regulations regarding
promote investments from outer regions>

b)The 150 mu of land will list separately, the first 90 mu will complete the
listing process within 4 months after the official start of construction, the
remaining 60 mu will complete the listing process within 10 months from the
start of construction.

c)Within 20 days after Party B complete the land pick of the first 90 mu of
land, Party A shall compensate the Party B with 4.1 million Yuan to support its
development. Within 20 days after Party B complete the land pick of the
remaining 60 mu of land, Party A shall compensate 2.8 million Yuan to support
its development.

 



2

 

 

d)100% of the County retain portion of taxes will give back to Party B to
support its development for the first three years starting from the first fiscal
year that Party B realize taxes. 50% of the County retain portion of taxes will
give back to Party B to support its development for 4 years after the first
three years.

e)Among the projects that invested by the government, if the government projects
demand the same products, at same price, same quality standard and under the
lawful bidding process, the government shall select the products provided by
Party B.

f)Agreed upon by both parties, Party B shall not to enjoy the preferential
policies regarding land use and taxation listed in the <Regulations regarding
promote investments from outer regions>.

26)If the state government adjust the financial policy that affect the
preferential policies mentioned in this contract, both parties shall negotiate
new preferential policies based on the new policies issued by the State
government.

 

8.Layout adjustment

27)Party B realizes the regulations about the overall industrial land layout
plan of the Guzhen County, and accepts the adjustments if the government decides
to change the layout plan.

28)If the project interference with the overall development zone land layout and
nearby towns land layout, both parties shall terminate this contract.

 

9.Liabilities for breach the contract

29)If party A violates this contract by not hand over the land on time, Party A
shall pay all the damage cost to Party B.

30)If party B violates this contract, Party A shall prosecute Party B for
liabilities of breach the contract.

31)If Party B violates one of the following clauses, Party A has the right to
cancel partial or all the preferential policies enjoyed by Party B, take back
the land or terminate the contract and pursue liabilities of Party B.

a)Party B violates the construction time and schedule;

b)Party B violates the planning standards;

c)The total investment amount is not reached;

d)The total sales amount is not reached;

e)The total taxes collectable amount is not reached.

32)If party B changes the use of land without government authorization, Party A
has the right to terminate this contract.

33)If party B transfers the project to other entities without written consent by
Party A, party A has the right to terminate the contract.

 

10.Disclaim of rights and transfer

34)Once the contract is signed, either party can not transfer the rights and
obligations to others without written consent.

 



3

 

 

11.Force Majeure

35)If force majeure happens, either party shall submit the report to explain the
situation and show the certification of majeure from related departments.

 

12.Changes

36)If the State government changes the overall industrial policies, both parties
has the right to terminate the contract without liability of breach.

 

13.Location of signing place

37)The contract shall be sign in Guzhen County.

 

14.Apply the law

38)This contract is applicable to the laws and regulations of the People’s
Republic of China.

 

15.Confidential agreement

39)Both parties shall obey the confidential obligation to all the materials,
documentations and terms mentioned in this contract.

 

16.Settlement of disputes

40)During the term of this contract, both parties shall negotiate the disputes
that occurred. Or the disputes can be settled in following ways:

a)Apply for arbitration to Bengbu arbitration committee;

b)Bring the lawsuit to the People’s court.

 

17.Others

41)Other matters not mentioned in this contract, both parties shall sign
supplemental agreement.

42)This contract contains 7 pages.

43)All clauses in this contract may need to attach to the <State own land
transfer agreement>.

44)This contract goes into effect after signed and stamped by both parties, and
after Party B paid the cash deposit according to the agreement.

45)These are 6 copies of this contract, 2 copies for both parties, rest are for
administrative use.

 



Party A   Party B             Signature   Signature       Date: 10/04/2014  
Date: 10/04/2014

 

 

4

 

